Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 1 of 34            FILED
                          EXHIBIT A                                2020 May-14 PM 09:02
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                                                                           001
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 2 of 34
                          EXHIBIT A




                                                                   002
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 3 of 34
                         EXHIBIT A-1




                                                                   003
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 4 of 34
                         EXHIBIT A-1




                                                                   004
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 5 of 34
                         EXHIBIT A-2




                                                                   005
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 6 of 34
                         EXHIBIT A-2




                                                                   006
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 7 of 34
                         EXHIBIT A-2




                                                                   007
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 8 of 34
                         EXHIBIT A-2




                                                                   008
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 9 of 34
                         EXHIBIT A-2




                                                                   009
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 10 of 34
                          EXHIBIT A-3




                                                                    010
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 11 of 34
                          EXHIBIT A-3




                                                                    011
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 12 of 34
                          EXHIBIT A-3




                                                                    012
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 13 of 34
                          EXHIBIT A-3




                                                                    013
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 14 of 34
                          EXHIBIT A-3




                                                                    014
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 15 of 34
                          EXHIBIT A-4




                                                                    015
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 16 of 34
                          EXHIBIT A-4




                                                                    016
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 17 of 34
                          EXHIBIT A-4




                                                                    017
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 18 of 34
                          EXHIBIT A-4




                                                                    018
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 19 of 34
                          EXHIBIT A-4




                                                                    019
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 20 of 34
                          EXHIBIT A-5




                                                                    020
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 21 of 34
                          EXHIBIT A-5




                                                                    021
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 22 of 34
                          EXHIBIT A-5




                                                                    022
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 23 of 34
                          EXHIBIT A-5




                                                                    023
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 24 of 34
                          EXHIBIT A-5




                                                                    024
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 25 of 34
                          EXHIBIT A-5




                                                                    025
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 26 of 34
                          EXHIBIT A-5




                                                                    026
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 27 of 34
                          EXHIBIT A-5




                                                                    027
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 28 of 34
                          EXHIBIT A-5




                                                                    028
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 29 of 34
                          EXHIBIT A-5




                                                                    029
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 30 of 34
                          EXHIBIT A-6




                                                                    030
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 31 of 34
                          EXHIBIT A-6




                                                                    031
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 32 of 34
                          EXHIBIT A-6




                                                                    032
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 33 of 34
                          EXHIBIT A-6




                                                                    033
Case 5:20-cv-00565-LCB Document 31-1 Filed 05/14/20 Page 34 of 34
                          EXHIBIT A-6




                                                                    034
